Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/078935 filed on 10/23/2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 01/20/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-23 are allowed.
Prior arts:
US 2001/00309899 to Fry
[0056] The exciter stage boosts the power to at least 22 dBm to drive the power amplifier stage. The is accomplished using a GaAs RF Power FET. A power control circuit is used to generate the gate bias voltage. The circuit is a closed loop control circuit that controls the level of drain current. Different drain current settings are used to control the output power of the amplifier. This includes the OFF state for receive as well as three other power levels. The power level settings are programmed via two control lines accessible at the RF Board connector. The circuit also controls the turn-on and turn-off times so that spectral splatter can be reduced.

US 2016/0164341 to Budde
[0028] In some embodiments, the UPS 100 includes one or more sensors 160 that monitor the output power. The sensors 160 are coupled to the output 150 and/or a DC bus of the UPS 100 and to the controller 120 to measure parameters of the output power and provide the information to the controller 120. The controller 120 receives information from the sensors 160 and operates the UPS 100 in various modes, depending on the parameters related to the output power. The parameters include measureable characteristics of the output power, including electrical characteristics such as voltage, current, power (kilowatts), and energy (kilowatt hours). For example, the UPS 100 can include a control loop that determines energy drawn from the AC power source 155 and/or the backup power source 125, comparing a DC bus current level with a current reference level and adjusting needed input power. The UPS 100 can run in various modes depending on how much output power is being drawn. For example, the UPS 100 can be rated for a certain maximum or optimal load. In some embodiments, if the load on the UPS 100 is low relative to the rated load, the UPS 100 can use one, two, or three of the three phases of the input power. In some embodiments, the controller 120 includes at least one processor or other logic device. In some embodiments, the controller 120 includes a digital signal processor (DSP). The controller 120 may also include at least one field programmable gate array (FPGA) and an application specific integrated circuit (ASIC), or other hardware, software, firmware, or combinations thereof. In various embodiments, one or more controllers may be part of the UPS 100, or external to but operatively coupled with the UPS 100. Sensor filters, as further described below, may be part of the controller 120 or a separate device that outputs data responsive, at least in part, to instructions from the controller 120. In some embodiments, the filters can be implemented in software, hardware, firmware, or combinations thereof.

US 2018/0138735 to Maalouf
[0060] In certain aspects, a control loop error amplifier 670, as shown in FIG. 6A, is used to generate a signal as input to interface 657 to set the current drawn by battery charger 655. In particular, a first input of the control loop error amplifier 670 is coupled to a line carrying a signal with a voltage level indicative of the current sensed by sensing and control circuit 610. Further, a second input of the control loop error amplifier 670 is coupled to a line carrying a reference signal with a reference voltage VREF. VREF may be selected (e.g., programmed, set, etc.) such that the control loop error amplifier 670 ensures that the current drawn by the battery charger 655 does not exceed the power limit of either the battery charger 655 or the power supply 605.

US 2018/0209833 to Haynes
[0045] The two-wire circuit 50 comprises a two-wire input block 56 and an input filter circuits block 58. The two-wire input block 56 provides the customer input to the unit at the terminal block TB1, see FIG. 4. This is the user connection to the instrument 10. The user must provide suitable power and the unit will draw loop current based on the level in the process as measured by the control system 54. Typical of most two-wire instruments, this unit will draw 4 mA to 20 mA based on the measured level in the process.

US 2019/0372529 to Moretti
[0072] Thus, it can be seen that, in order to have the differential pair 22m, 22p working balanced, a current loop is inserted, represented by the amplifier 25m, 25p with inputs connected to the reference voltage V.sub.ref and to the voltage drop on the load resistance RLp, RLpm, controlling the current generator 23m, 23p. Such voltage and current loops are working nested with each other. The current flowing into the differential pair 22p, 22m (and thus into the load resistors RLp, RLm) is forced to be equal by such current loop. The current loop is comparing the voltage drop on the load resistor RLp, RLm with a reference voltage, V.sub.ref, obtained by a reference current on an internal resistor.

US 2015/0097534 to Bhattad
[0010] The transient fault sense circuit has an input terminal connected to an output driver of the low dropout voltage regulator to indicate that the low dropout voltage regulator is responding to input or output transient faults. The transient fault sense circuit has a first transistor of a first conductivity type (PMOS) having a source terminal connected to a sense point within the output driver of the low dropout voltage regulator. A gate of the first transistor of the first conductivity type is connected to a reference voltage source such that when the sense point increases sufficiently large the first transistor of the first conductivity type is conducting. The conducting of the first transistor of the first conductivity type indicates that the voltage level at the output of low dropout voltage regulator is below the required regulated voltage and the low dropout voltage regulator is responding to input or output transient faults. The drain of the first transistor of the first conductivity type is connected form the output terminal of the transient fault sense circuit and is connected to the local control loop to provide the transient fault indicator signal to the local control loop. The output terminal of the local control loop is connected to the output terminal of the differential amplifier. The drain of the first transistor of the first conductivity type is connected to a gate and drain of a first transistor of a second conductivity type (NMOS). The source of the first transistor of the second conductivity type is connected to the ground reference voltage source. The first transistor of the second conductivity type acts as a load transistor of the first transistor of the first conductivity type. The drain of the first transistor of the first conductivity type is further connected to a gate and drain of a second transistor of the second conductivity type and to a first terminal of a constant current sink.
The prior art of record (Perry in view of Bentz, Fry, Budde, Maalouf, Haynes, Moretti, and Bhattad) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claim 2. 
The prior art of record (Perry in view of Bentz, Fry, Budde, Maalouf, Haynes, Moretti, and Bhattad) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... (iii) a circuit configured to implement a control routine to control the output signal based on the loop current, wherein the circuit is configured to drive the output signal to a value selected to drive the position of the safety valve to a safe state in response to the loop current entering a preconfigured trip range; and a control panel communicatively coupled to the valve positioner, wherein the control panel includes: (i) a communication interface configured to electrically couple to the safety loop; (ii) a user interface element representing a trip command; and  (iii) a current control circuit electrically coupled to both the electrical output and the user interface element, wherein the current control circuit is configured to respond to an activation of the user interface element by drawing current from, or supplying current to, the safety loop sufficient to drive the loop current into the preconfigured trip range.”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0274417 to Perry et al. (hereafter “Perry”) in further view of US 2017/0075510 to Bentz et al. (hereafter “Bentz”)

As per claim 1, Perrry discloses a method for controlling safety valves comprising: 
electrically coupling a control panel to a safety loop (FIGs. 1-2; paragraphs 0040-0042: Control signal means any signal (other than a process variable) which is used to control the process. For example, control signal means a desired process variable value (i.e. a setpoint) such as a desired temperature, pressure, flow, product level, pH or turbidity, etc., which is adjusted by a controller or used to control the process. Additionally, a control signal may include calibration values, alarms, alarm conditions, the signal which is provided to a control element such as a valve position signal which is provided to a valve actuator, an energy level which is provided to a heating element, a solenoid on/off signal, etc., or any other signal which relates to control of the process. In the context of SIS, the control signal can be a signal which safely shuts down a process. A diagnostic signal as used herein includes information related to operation of devices and elements in the process control loop, but does not include process variables or control signals. For example, diagnostic signals may include valve stem position, applied torque or force, actuator pressure, pressure of a pressurized gas used to actuate a valve, electrical voltage, current, power, resistance, capacitance, inductance, device temperature, stiction, friction, full on and off positions, travel, frequency, amplitude, spectrum and spectral components, stiffness, electric or magnetic field strength, duration, intensity, motion, electric motor back emf, motor current, loop related parameters (such as control loop resistance, voltage, or current), or any other parameter (other than process variables) which may be detected or measured in the system.) that communicatively couples a logic solver to a valve positioner for a safety valve (FIGs. 1-2), wherein the logic solver is configured to control the safety valve by varying a loop current on the safety loop to cause the valve positioner to adjust the safety valve to a desired position (FIGs. 1-2- paragraphs 0040-0042: “Control signal means any signal (other than a process variable) which is used to control the process. For example, control signal means a desired process variable value (i.e. a setpoint) such as a desired temperature, pressure, flow, product level, pH or turbidity, etc., which is adjusted by a controller or used to control the process. Additionally, a control signal may include calibration values, alarms, alarm conditions, the signal which is provided to a control element such as a valve position signal which is provided to a valve actuator, an energy level which is provided to a heating element, a solenoid on/off signal, etc., or any other signal which relates to control of the process. In the context of SIS, the control signal can be a signal which safely shuts down a process. A diagnostic signal as used herein includes information related to operation of devices and elements in the process control loop, but does not include process variables or control signals. For example, diagnostic signals may include valve stem position, applied torque or force, actuator pressure, pressure of a pressurized gas used to actuate a valve, electrical voltage, current, power, resistance, capacitance, inductance, device temperature, stiction, friction, full on and off positions, travel, frequency, amplitude, spectrum and spectral components, stiffness, electric or magnetic field strength, duration, intensity, motion, electric motor back emf, motor current, loop related parameters (such as control loop resistance, voltage, or current), or any other parameter (other than process variables) which may be detected or measured in the system. Control signal means any signal (other than a process variable) which is used to control the process. For example, control signal means a desired process variable value (i.e. a setpoint) such as a desired temperature, pressure, flow, product level, pH or turbidity, etc., which is adjusted by a controller or used to control the process. Additionally, a control signal may include calibration values, alarms, alarm conditions, the signal which is provided to a control element such as a valve position signal which is provided to a valve actuator, an energy level which is provided to a heating element, a solenoid on/off an example of a process control system 10 which includes process piping 16 which carries a process fluid and two wire process control loop 18 carrying loop current I. A valve positioner 22 which couples to a valve 24. However, any final control element in the loop can be used such as an actuator, valve, a pump, motor or solenoid. Transmitter 12, positioner 24, communicator 26, and control room 20 are all part of process control loop 18. It is understood that loop 18 is shown in one configuration and any appropriate process control loop may be used such as a 4-20 mA loop, 2, 3 or 4 wire loop, multi-drop loop and a loop operating in accordance with the HART.RTM., Fieldbus or other digital or analog communication protocol. In operation, transmitter 12 senses a process variable such as flow using sensor 21 and transmits the sensed process variable over loop 18. The process variable may be received by valve actuator or positioner 22, communicator 26 and/or control room equipment 20. Positioner 22 is shown coupled to valve 24 and is capable of controlling the process by adjusting valve 24 thereby changing the flow in pipe 16. Positioner 22 receives a control signals over loop 18 from, for example, control room 20, transmitter 12 or communicator 26 and responsively adjusts valve 24.”); 
responding to the actuation by causing the control panel to manipulate the loop current on the safety loop such that the loop current enters a range (FIGs. 1-2; paragraphs 0042 and 0045: “However, any final control element in the loop can be used such as an actuator, valve, a pump, motor or solenoid. Transmitter 12, positioner 24, communicator 26, and control room 20 are all part of process control loop 18. It is understood that loop 18 is shown in one configuration and any appropriate process control loop may be used such as a 4-20 mA loop, 2, 3 or 4 wire loop, multi-drop loop and a loop operating in accordance with the HART.RTM., Fieldbus or other digital or analog communication protocol. In operation, transmitter 12 senses a process variable such as flow using sensor 21 and transmits the sensed process variable over loop 18. The process variable may be received by valve actuator or positioner 22, communicator 26 and/or control room equipment 20. Positioner 22 is shown coupled to valve 24 and is capable of controlling the process by adjusting valve 24 thereby changing the flow in pipe 16. Positioner 22 receives a control signals over loop 18 from, for example, control room 20, transmitter 12 or communicator 26 and responsively adjusts valve 24. In another embodiment, positioner 22 internally generates the control signal based upon process signals received over loop 18.” And “For example, if the set point or position of the valve 24 is provided to the positioner 22 over a 4-20 milliamp two-wire process control loop in the form of an analog current value, the control perturbation signal 106 can perturb or vary the signal applied to the positioner 22 to cause a resultant change in the valve position 24.” [Wingdings font/0xE0] enter a range >20 milliamp); 
detecting, at the valve positioner, the loop current entering the range (paragraphs 0042 and 0045: “For example, if the set point or position of the valve 24 is provided to the positioner 22 over a 4-20 milliamp two-wire process control loop in the form of an analog current value, the control perturbation signal 106 can perturb or vary the signal applied to the positioner 22 to cause a resultant change in the valve position 24.”); and 
responding, at the valve positioner, to detecting the loop current entering the range by initiating a trip function configured to drive the safety valve to a safe state (paragraphs 0042 and 0045: “For example, if the set point or position of the valve 24 is provided to the positioner 22 over a 4-20 milliamp two-wire process control loop in the form of an analog current value, the control perturbation signal 106 can perturb or vary the signal applied to the positioner 22 to cause a resultant change in the valve position 24.”).
Perry discloses a trip function (paragraphs 0042 and 0045: “For example, if the set point or position of the valve 24 is provided to the positioner 22 over a 4-20 milliamp two-wire process control loop in the form of an analog current value, the control perturbation signal 106 can perturb or vary the signal applied to the positioner 22 to cause a resultant change in the valve position 24.”), however, Perry does not explicitly disclose detecting, at the control panel, an actuation of a user interface element of the control panel that represents a trip command.
Bentz further discloses detecting, at the control panel, an actuation of a user interface element of the control panel (FIGs. 6; paragraphs 0105-0107) that represents a trip command (FIGs. 6; paragraphs 0059, 0142, 0144, 0149 and 0159).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Bentz into Perry’s teaching because it would provide for the purpose of the thermostat 600 is configured to run a heating or cooling schedule or adjust a heating or cooling setpoint to a preference unique to the user (Bentz, paragraph 0106).

As per claim 3, Perry discloses responding to the actuation by causing the control panel to manipulate the loop current on the safety loop such that the loop current enters a second range (FIGs. 1-2; paragraphs 0042 and 0045: “However, any final control element in the loop can be used such as an actuator, valve, a pump, motor or solenoid. Transmitter 12, positioner 24, communicator 26, and control room 20 are all part of process control loop 18. It is understood that loop 18 is shown in one configuration and any appropriate process control loop may be used such as a 4-20 mA loop, 2, 3 or 4 wire loop, multi-drop loop and a loop operating in accordance with the HART.RTM., Fieldbus or other digital or analog communication protocol. In operation, transmitter 12 senses a process variable such as flow using sensor 21 and transmits the sensed process variable over loop 18. The process variable may be received by valve actuator or positioner 22, communicator 26 and/or control room equipment 20. Positioner 22 is shown coupled to valve 24 and is capable of controlling the process by adjusting valve 24 thereby changing the flow in pipe 16. Positioner 22 receives a control signals over loop 18 from, for example, control room 20, transmitter 12 or communicator 26 and responsively adjusts valve 24. In another embodiment, positioner 22 internally generates the control signal based upon process signals received over loop 18.” And “For example, if the set point or position of the valve 24 is provided to the positioner 22 over a 4-20 milliamp two-wire process control loop in the form of an analog current value, the control perturbation signal 106 can perturb or vary the signal applied to the positioner 22 to cause a resultant change in the valve position 24.” [Wingdings font/0xE0] enter a range >20 milliamp); 
detecting, at the valve positioner, the loop current entering the second range (paragraphs 0042 and 0045: “For example, if the set point or position of the valve 24 is provided to the positioner 22 over a 4-20 milliamp two-wire process control loop in the form of an analog current value, the control perturbation signal 106 can perturb or vary the signal applied to the positioner 22 to cause a resultant change in the valve position 24.”);
and responding, at the valve positioner, to detecting the loop current entering the second range by initiating a second function (paragraphs 0042 and 0045: “For example, if the set point or position of the valve 24 is provided to the positioner 22 over a 4-20 milliamp two-wire process control loop in the form of an analog current value, the control perturbation signal 106 can perturb or vary the signal applied to the positioner 22 to cause a resultant change in the valve position 24.”). 
Perry discloses a trip function (paragraphs 0042 and 0045: “For example, if the set point or position of the valve 24 is provided to the positioner 22 over a 4-20 milliamp two-wire process control loop in the form of an analog current value, the control perturbation signal 106 can perturb or vary the signal applied to the positioner 22 to cause a resultant change in the valve position 24.”), however, Perry does not explicitly disclose detecting, at the control panel, an actuation of a second user interface element of the control panel that represents a second command.
Bentz further discloses detecting, at the control panel, an actuation of a second user interface element of the control panel that represents a second command (FIGs. 6; paragraphs 0105-0107) that represents a trip command (FIGs. 6; paragraphs 0055, 0059, 0142, 0144, 0149 and 0159).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Bentz into Perry’s teaching because it would provide for the purpose of the thermostat 600 is configured to run a heating or cooling schedule or adjust a heating or cooling setpoint to a preference unique to the user (Bentz, paragraph 0106).

As per claim 4, Perry discloses wherein the second command is a stroke test function (paragraph 0055).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in further view of Bentz, as applied to claim 1, and further in view of US 2007/0247000 to Fugiel et al. (hereafter “Fugiel”)
As per claim 5, Perry does not explicitly disclose displaying, at the control panel, an indicator that indicates a state of the valve positioner or of the safety valve.
Fugiel further discloses displaying, at the control panel, an indicator that indicates a state of the valve positioner or of the safety valve (paragraph 0076).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fugiel into Perry’s teaching and Bentz’s teaching because it would provide for the purpose of The portable control device is adapted to receive and display a measurement of an air pressure level in the air brake line (Fugiel, paragraph 0007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in further view of Bentz, as applied to claim 1, and further in view of US 2001/0032518 to Boger et al. (hereafter “Boger”)

As per claim 6, Perry does not explicitly disclose activating, at the valve positioner, an interlock to prevent an adjustment of the safety valve that would take the safety valve out of the safe state.
Boger further discloses activating, at the valve positioner, an interlock to prevent an adjustment of the safety valve that would take the safety valve out of the safe state (paragraphs 0256).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Boger into Perry’s teaching and Bentz’s teaching because it would provide for the purpose of some microprocessor based positioners are configured so that in case of certain types of positioner failure, the valve will be positioned in a safe condition or locked in place (Boger, paragraph 0256).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in further view of Bentz, as applied to claim 1, and further in view of US 2020/0028386 to Sexton et al. (hereafter “Sexton”)

As per claim 7, Perry does not explicitly disclose wherein the valve positioner is configured in a de- energize to trip (DETT) configuration, and wherein the control panel is configured to manipulate the loop current by activating a current sink to draw current from the safety loop and thereby drop the loop current.
Sexton further discloses wherein the valve positioner is configured in a de- energize to trip (DETT) configuration (paragraphs 0031 and 0036), and wherein the control panel is configured to manipulate the loop current by activating a current sink to draw current from the safety loop and thereby drop the loop current (paragraphs 0004 and 0147).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sexton into Perry’s teaching and Bentz’s teaching because it would provide for the purpose of a solenoid valve that is to enable an actuator to close an emergency valve and a valve positioner fluidly and communicatively coupled to the solenoid valve (Sexton, paragraph 0004).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in further view of Bentz and Sexton, as applied to claim 7, and further in view of US 2007/0116133 to Kresse et al. (hereafter “Kresse”)

As per claim 8, Perry does not explicitly disclose wherein the range is 0-11 mA.
Kresse further discloses wherein the range is 0-11 mA (paragraph 0003: the dynamic range of the measurement or control value is mapped onto currents between 0 and 16 mA, so that the known 4 to 20 mA current loop can be used.).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kresse into Perry’s teaching, Bentz’s teaching and Sexton’s teaching because it would provide for the purpose of the dynamic range of the measurement or control value is mapped onto currents between 0 and 16 mA, so that the known 4 to 20 mA current loop can be used (Kresse, paragraph 0003).

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in further view of Bentz, as applied to claim 1, and further in view of US 2002/0108436 to Albuaijan and US 2004/0124854 to Slezak

As per claim 9, Perry does not explicitly disclose wherein the valve positioner is configured according to an energize to trip (ETT) configuration, and wherein the control panel is configured to manipulate the loop current by activating a current supply to supply current to the safety loop and thereby increase the loop current.
Albuaijan further discloses wherein the valve positioner is configured according to an energize to trip (ETT) configuration (paragraph 0028).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Albuaijan into Perry’s teaching, and Bentz’s teaching because it would provide for the purpose of upon completion of the report generation and data archiving task the control sequence is terminated at step 86 and divert to other applications in the plant emergency shutdown system controller (Albuaijan, paragraph 0028).
Slezak further discloses wherein the control panel is configured to manipulate the loop current by activating a current supply to supply current to the safety loop and thereby increase the loop current (paragraph 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Slezak into Perry’s teaching, Bentz’s teaching and Albuaijan’s teaching because it would provide for the purpose of upon completion of resulting in an increase in the loop current to the shunt current regulator 106 and the power management module 110 for faster charging of the storage capacitor 112 (Slezak, paragraph 0038).

As per claim 10, Perry discloses wherein the range is 13-20 mA (paragraphs 0042 and 0045).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193